Citation Nr: 1003813	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  00-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for osteoarthritis of 
multiple joints.
 
2.  Entitlement to a disability rating greater than 
40 percent for a lumbosacral strain with aggravated residuals 
of fractures of the transverse processes at L-2, L-4 and L-5 
and a herniated nucleus pulposus between L-4 and L-5.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1961 to December 
1969.  He also had active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the U.S. Army 
Reserves from January to June 1970 and in the U.S. Air Force 
National Guard from June 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, in which the RO determined that new and 
material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
osteoarthritis of multiple joints.  This decision was issued 
to the Veteran and his service representative in July 1998.

In October 2002, the Board denied, in pertinent part, the 
Veteran's application to reopen a previously denied claim for 
service connection for osteoarthritis of multiple joints and 
his claim for a disability rating greater than 20 percent for 
lumbosacral strain.  The Veteran timely appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in April 2004, the Court vacated and remanded the 
Board's October 2002 decision.

In August 2006 and November 2007, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

This matter also is on appeal of a July 2008 rating decision 
in which the RO granted the Veteran's increased rating claim 
for lumbosacral strain, assigning a 40 percent rating 
effective September 9, 1997.  The Veteran disagreed with this 
decision in October 2008.  He perfected a timely appeal in 
May 2009.  

The Board observes that, in a May 1983 rating decision, the 
RO denied the Veteran's claim of service connection for 
osteoarthritis of multiple joints.  This decision was issued 
to the Veteran and his service representative in June 1983.  
The Veteran did not appeal this decision, and it became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  

The issue of entitlement to an extraschedular rating for the 
Veteran's back disability is addressed in the REMAND appended 
to the decision below; this matter is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a May 1983 rating decision, the RO denied the 
Veteran's claim of service connection for osteoarthritis of 
multiple joints; this decision was not appealed and became 
final.

3.  The evidence received subsequent to the May 1983 RO 
decision is either duplicative or cumulative of previously 
considered evidence and it is no so significant that it must 
be considered in order to decide fairly the merits of the 
claim of service connection for osteoarthritis of multiple 
joints.

4.  The Veteran's service-connected lumbosacral strain with 
aggravated residuals of fractures of the transverse processes 
at L-2, L-4 and L-5 and a herniated nucleus pulposus between 
L-4 and L-5 is not manifested by unfavorable ankylosis of the 
thoracolumbar spine or the entire spine or incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician, nor is it productive of 
pronounced intervertebral disc syndrome or any neurological 
disability warranting a separate rating, including but not 
limited to bowel and bladder impairment.  The preponderance 
of the evidence is also against a vertebral deformity 
secondary to a service-connected vertebral fracture. 

5.  Upon a VA evaluation on June 20, 2005, the Veteran's 
service-connected surgical scars in the low back region were 
moderately tender upon objective examination; such scars 
found to be nontender upon an examination on December 4, 
2007; there is no earlier or subsequently dated medical 
evidence of a tender service-connected scar in the low back 
area.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision, which denied, in pertinent 
part, service connection for osteoarthritis of multiple 
joints, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the May 1983 RO decision in 
support of the claim of service connection for osteoarthritis 
of multiple joints is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a schedular rating greater than 
40 percent for a lumbosacral strain with aggravated residuals 
of fractures of the transverse processes at L-2, L-4 and L-5 
and a herniated nucleus pulposus between L-4 and L-5 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5292, 5293, 5295 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2009).

4.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for tender surgical scars in the low 
back region from June 20, 2005, but not earlier, through 
December 3, 2007, but not later, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.118, Diagnostic Codes 7801-7805 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In letters issued to the 
Veteran in October 2004, December 2006, and January 2008, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  The 
December 2006 and January 2008 VCAA notice letters contained 
notice of the Dingess requirements.  The January 2008 VCAA 
notice letter also defined new and material evidence, advised 
the Veteran of the reasons for the prior denial of the claim 
of service connection, and noted the evidence needed to 
substantiate the underlying claim.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
does not support reopening the Veteran's previously denied 
service connection claim for osteoarthritis of multiple 
joints.  The evidence also does not support granting an 
increased rating for lumbosacral strain.  The claimant has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
could not have issued pre-adjudication VCAA notice because 
the June 1998 rating decision on appeal was issued prior to 
the VCAA's enactment.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claim in an April 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the April 2009 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Veteran 
received Vazquez-Flores notice in May 2008.  The Veteran 
subsequently notified VA in January 2009 that he had no more 
information or evidence to submit in support of his claims.

As neither the Veteran nor his service representative have 
indicated any prejudice caused by any notice error, the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records and private treatment records.  Pursuant to 
the Board's August 2006 and November 2007 remands, the RO 
also has obtained the Veteran's Social Security 
Administration (SSA) records.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that, as will be explained 
below in greater detail, new and material evidence has not 
been received to reopen the Veteran's previously denied claim 
of service connection for osteoarthritis of multiple joints.  
Thus, there is no duty to provide an examination with respect 
to this claim absent the receipt of new and material 
evidence.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c) (4) 
C iii (2009).  The Veteran also has been provided with 
examinations which address the severity of his service-
connected low back disability.  Such examinations and other 
medical evidence of record provide findings that are adequate 
for rating purposes.  Thus, there is no duty to provide 
another examination with respect to this claim.  38 C.F.R. 
§§ 3.326, 3.327 (2009).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).




New & Material Evidence

In May 1983, the RO denied, in pertinent part, the Veteran's 
claim of service connection for osteoarthritis of multiple 
joints.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  This decision 
was issued to the Veteran and his service representative in 
June 1983.  It was not appealed and became final.

The claim of service connection for osteoarthritis of 
multiple joints may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed the most recent application to reopen his 
previously denied claim of service connection on a VA 
Form 21-4138 that was received at the RO on September 16, 
1997.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a), however, is applicable only to claims 
filed on or after August 29, 2001.  Because the Veteran filed 
this application to reopen his claim of service connection 
for osteoarthritis of multiple joints on September 16, 1997, 
the earlier version of 38 C.F.R. § 3.156(a) is applicable to 
this claim.  

As relevant to this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for osteoarthritis of multiple joints, 
the evidence before VA at the time of the prior final RO 
decision in May 1983 consisted of the Veteran's service 
treatment records and post-service VA and private treatment 
records.  In this decision, the RO noted that, although the 
Veteran's post-service medical records showed that he had 
generalized arthritis, this disability was not related to 
active service.  Thus, the claim was denied.

The newly submitted evidence consists of lay statements and 
voluminous additional post-service VA and private treatment 
records.

When he filed his application to reopen his previously denied 
service connection claim for osteoarthritis of multiple 
joints in September 1997, the Veteran contended that "it 
takes hours to be able to move my hand" due to his 
generalized arthritis.  He also claimed that he dropped 
things from his hands "all the time."  The Veteran further 
asserted that he was unable to grip a pen and sign his name 
any more due to arthritis.

The newly submitted post-service VA treatment records show 
that, on outpatient treatment in November 1995, the Veteran 
complained of continued arthritic pains.  He noted early 
morning stiffness, especially in the shoulders, hips, and 
hands.  He also reported that his shoulders "seem a bit 
puffy and some times hot to the touch."  

On March 13, 1996, it was noted that a VA rheumatology 
consultation had been requested due to the Veteran's 
complaint of pain in multiple joints.  The Veteran stated 
that he had experienced of a variety of painful joints since 
the 1960's.  Physical examination showed decreased range of 
motion in the right hand, an inability to make a complete 
grip lacking approximately one centimeter (cm), and an 
inability to extend his fingers.  The Veteran's second and 
third right proximal interphalangeal (PIP) joints were tender 
to palpation and slightly swollen.  Otherwise, all hand 
joints were normal.  The Veteran's wrists were intact 
bilaterally.  There was mild left elbow crepitus but his 
elbows otherwise were intact.  There was no tenderness in 
either knee.  Each knee had a full range of motion.  There 
was no ankle edema.  The VA examiner commented that it was 
possible that the Veteran's low back pain and second and 
third right PIP joint swelling could be a manifestation of an 
inflammatory process, such as spondyloarthropathy.  The 
assessment included some evidence of inflammatory 
oligoarthritis.

On March 20, 1996, it was noted that the Veteran had 
arthritis "of a mechanical nature, not an inflammatory 
type."  The Veteran was prescribed 2 salsalate 500 milligram 
(mg) tablets three times a day with food.

In March 1997, the Veteran's complaints included questionable 
inflammatory symptoms such as morning stiffness and right 
second and third PIP joint "puffiness."  It was noted that 
x-rays of the hand and sacroiliac joint had been normal.  
Objective examination showed no definite synovitis, full 
right second and third PIP joint and metacarpophalangeal 
(MCP) joint but no definite swelling or other inflammatory 
symptoms.  X-rays showed degenerative joint disease but no 
evidence of inflammatory arthritis.  The VA examiner stated 
that he only could assume that the prominence of the 
Veteran's PIP and MCP joints was degenerative joint disease.  
The assessment was no evidence of inflammatory arthritis 
after the Veteran had been monitored for this problem for 
more than six months.

In an April 1997 physician's note, a VA examiner stated that 
the Veteran had degenerative joint disease with no evidence 
of inflammatory rheumatism.  This examiner recommended that 
the Veteran continue with non-steroidal anti-inflammatory 
drugs (NSAIDS) and not to return to the VA rheumatology 
clinic.

In a November 1999 letter included in the Veteran's SSA 
records, D. A. S. M.D. (initials used to protect privacy), 
stated that he had examined the Veteran for "disability 
related to widespread osteoarthritis, which is predominately 
post-traumatic in origin."  Dr. S. stated that the Veteran 
had reported experiencing multiple injuries "over the 
years" including while he was on active service.  The 
Veteran complained of constant aching neck and low back pain 
which worsened on any prolonged activity.  The Veteran also 
reported a history of bilateral shoulder problems and 
bilateral hip arthritis.  He reported further that he had 
experienced arthritic changes in his right hand and in the 
wrist.  Dr. S. noted that the Veteran was not on any NSAIDS 
or corticosteroids.  The Veteran also did not use any braces, 
canes, crutches, or other supports.  

Physical examination in November 1999 showed that the Veteran 
moved slowly and stiffly and used his arms to push himself 
upright.  The Veteran also did a "log roll" to move from a 
supine to sitting position and then stand.  He walked on 
level surfaces without any assistive devices and was able to 
heel-toe walk.  The Veteran's elbows, left wrist, and left 
fingers all had a normal range of motion.  There was non-
tender enlargement of the DIP and PIP joints in the right 
wrist but no rheumatoid nodules, effusion, or evidence of 
synovitis.  The Veteran barely could appose the right thumb 
to little finger.  He had a mildly decreased ability of pinch 
and fine manipulation of the right hand.  Knees and ankles 
had a normal range of motion.  There was some non-tender 
enlargement of the right ankle but no synovitis.  The 
impressions included widespread osteoarthritis, status-post 
cervical fusion, lumbar fusion with osteoarthritis, 
osteoarthritis of bilateral hips with significant restricted 
motion, post-traumatic arthritis of the right fingers, right 
wrist arthritis, right rotator cuff tendonitis, and mildly 
restricted motion in the left shoulder with some degree of 
non-inflammatory arthritis suspected in the acromioclavicular 
(AC) joint.

In December 1999, SSA awarded the Veteran benefits for 
osteoarthritis of the cervical and lumbar spine and bilateral 
hips, right hand, and wrist.

On VA outpatient treatment in December 1999, it was noted 
that the Veteran was "highly focused" on his chronic pain 
complaints.  Objective examination showed that he 
"dramatizes" his chronic pain.  The assessment included 
chronic pain.

In December 2007, the Veteran complained of chronic pain, 
especially neck pain.  The VA examiner noted that this 
complaint "looks like a never ending problem."  It was 
noted that the Veteran was seeking increased pain medication 
and the VA examiner prescribed an increased dosage of 
methadone but was unwilling to go any higher "no matter what 
the degree of pain."  The diagnosis was chronic pain.  

A review of the Veteran's SSA records shows that they consist 
of duplicate copies of the Veteran's post-service VA and 
private treatment records (discussed above).

With respect to the Veteran's application to reopen a claim 
of service connection for osteoarthritis of the multiple 
joints, the Board notes that the evidence that was of record 
in May 1983 showed that the Veteran had been diagnosed as 
having arthritis of multiple joints but there was no 
competent evidence that linked this disability to active 
service.  There still is no competent evidence of the alleged 
nexus.  The additional evidence merely confirms that the 
Veteran has been evaluated and treated for arthritis of 
multiple joint many years post-service and continues to give 
a history of multiple injuries, including alleged in-service 
trauma.  Dr. S. noted that the Veteran was on (Social 
Security) disability based upon widespread osteoarthritis 
predominately post-traumatic in origin and that the Veteran 
had reported experiencing multiple injuries over the years, 
including while he was on active duty.  However, such history 
was apparent at the time of the final May 1983 RO decision.  
Dr. S. did not indicate in his diagnoses that the Veteran's 
multiple joint arthritis was traumatic in origin and more 
importantly, he did not specifically link any arthritic joint 
to an in-service incident.  

The Board finds that the newly submitted evidence is 
cumulative or redundant of evidence previously considered 
evidence.  It shows no nexus between the Veteran's 
osteoarthritis of multiple joints and active service.  The 
Board also finds that the newly submitted evidence, by itself 
or in connection with the evidence previously assembled, is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  Accordingly, the claim of service connection for 
osteoarthritis in multiple joints is not reopened.

Increased Rating for Lumbosacral Strain with aggravated 
residuals of fractures of the transverse processes at L-2, L-
4 and L-5 and a herniated nucleus pulposus between L-4 and L-
5

The Veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.


  

                                                   Factual 
Background

The medical evidence shows that, on VA outpatient treatment 
in December 1996, the Veteran's complaints included long term 
mechanical low back pain.  The assessment included unchanged 
chronic low back pain with a note that there was "nothing we 
can do" for this problem.

On VA examination in October 1997, the Veteran's complaints 
included low back pain.  He reported that he could operate a 
car for about one hour until he was limited by his low back 
pain.  He also reported that walking was limited to 5 minutes 
by low back pain.  Objective examination showed that he had a 
limp, which was attributed to low back and left buttock pain.  
The Veteran's toe and heel walking was okay.  He was able to 
flex forward and reach to the tibia.  Percussion of the 
flexed spine was painful at L4.  Range of motion testing of 
the low back showed forward flexion to 45 degrees, extension 
to 20 degrees, rotation to 20 degrees in each direction, and 
lateral bending to 10 degrees in each direction.  There was 
back pain with all movements.  Spine alignment was okay.  The 
Veteran's low back was tender at L5.  There were well healed 
surgical scars at the lower lumbar spine and at both iliac 
crests.  X-rays showed evidence of previous orthopedic 
intervention with some straightening and, at most, minimal 
narrowing of the L4-5 disc space and possibly L5-S1 disc 
space.  The assessment included post-surgical syndrome at the 
low back involving chronic muscular strain superimposed on 
post-operative scarring, instability, and some evidence of 
continuing nerve root irritation.

On VA outpatient treatment later in October 1997, the Veteran 
requested a back brace because of increasing back pain.  He 
reported that he had worn a back brace "many years ago" 
because it gave him increased support.  It was noted that he 
was not doing anything else in terms of a back care regimen.  
The Veteran stated that his low back pain had worsened 
significantly in the past 4 to 6 months and he had gained 
20 pounds or more during that same time period.  The VA 
examiner stated that the Veteran "reluctantly is able to 
accept that there could well be a significant relationship 
between those two events and that a back brace for weight 
gain is really not the most desired solution."

In March 1998, the Veteran's complaints included severe back 
pain.  His history included three back surgeries.  It was 
noted that he did not follow a back care regimen and had 
gained 25 pounds in the past year.  The Veteran reported that 
he was on disability due to back pain.  Objective examination 
showed a normal gait.  The assessment included chronic low 
back pain.  He was advised that he needed to lose weight.

On VA examination in April 1998, the Veteran's complaints 
included back difficulty.  The VA examiner stated that the 
Veteran's objective examination was the same as it had been 
in October 1997.  The Veteran's symptoms "remain essentially 
the same."  The VA examiner also noted that the diagnoses 
were unchanged from October 1997.  He stated further that the 
Veteran would experience "[a] 20% decrease in the motions of 
the back" due to his subjective symptoms.  During flare-ups, 
the Veteran would experience "[a] 15% decrease in the 
motions of the back."  The VA examiner opined that 55% of 
the Veteran's current chronic low back problems began in 
active service and 45% of these problems were related to a 
motor vehicle accident in 1972.

On VA outpatient treatment in October 1998, the Veteran 
complained of continued chronic low back pain "and now 
increasingly in upper back."  He reported that he did no 
back exercises or stretches.  The Veteran also gave a history 
of a laminectomy at L2-4 in 1974.  The assessment included 
back pain.

VA magnetic resonance imaging (MRI) scan of the Veteran's 
lumbosacral spine in February 1999 showed no significant 
neural impression and no recurrent or residual disc 
herniation.

VA x-rays of the lumbosacral spine in December 1999 showed 
status-post bony fusion at L4-5 levels with moderately severe 
degenerative changes throughout the lumbar spine.  In a VA 
physician's note dated that same month, it was noted that the 
Veteran was "[h]ighly focused on back pain" especially in 
his mid-back.  Objective examination showed that he 
"dramatizes pain."  The assessment was chronic pain.

On VA outpatient treatment in July 2000, the Veteran 
complained of bilateral back pain.  He reported being kept 
awake at night due to his low back pain.  It was noted that 
the Veteran's MRI showed some narrowed disc spaces but no 
disc herniation or impingement.  The assessment was chronic 
low back pain.

In March 2002, the Veteran complained of low back pain which 
radiated out into his hips.  Physical examination showed he 
walked with a cane and a list to the right.  The assessment 
included chronic back pain.

In December 2002, the Veteran complained that he was unable 
to sleep due to his back pain.  A long history of back pain 
was noted.  Physical examination showed no vertebral, 
paravertebral, or costovertebral angle tenderness.  The 
assessment was unchanged form March 2002.

In April 2004, the Veteran complained of sharp low back pain.  
Physical examination was unchanged from December 2002.  The 
assessment included chronic back pain.

In September 2004, the Veteran complained of increased low 
back pain which radiated in to his buttocks bilaterally.  He 
denied any bowel or bladder incontinence.  Physical 
examination again was unchanged.  The VA examiner stated that 
he was "concerned regarding spinal stenosis."  The 
assessment included back pain which was "different in 
character from baseline."

VA MRI scan of the Veteran's lumbosacral spine in November 
2004 showed no significant interval change since February 
1999.

On VA outpatient treatment in April 2005, the Veteran 
complained of constant aching with sharp low back pain and a 
radicular component down the left leg and in to his hips.  He 
reported that his pain level was 6-7/10 and decreased to 4/10 
with pain medication.  He also reported that walking made his 
low back pain worse and he used a walker for support.  
Physical examination showed pain on palpation of the lower 
thoracic spine and negative straight leg raising.  The 
assessment included chronic back pain which had increased in 
severity.  

On VA examination in June 2005, the Veteran complained of 
continuing back pain throughout the thoracic and lumbar spine 
which radiated to both buttocks.  He reported using a cane 
and a walker.  Objective examination showed some excess 
weight and he used a cane.  The Veteran was able to rise on 
his toes and heels.  He could flex forward and reach to the 
tibia.  Percussion of the flexed spine was painful at L5.  
Range of motion testing of the back showed flexion to 
30 degrees, extension to 3 degrees, rotation to 5 degrees in 
each direction, and lateral bending to 10 degrees in each 
direction.  There was some moderate pain, some mild muscle 
spasm in the back "in certain positions," and moderate 
guarding of movement "to minimize back pain."  There was 
low back tenderness at L5.  The Veteran's surgical scars had 
moderate tenderness and mild numbness.  The assessment 
included chronic muscular strain superimposed on degenerative 
instability in the lumbosacral spine, status-post 
3 surgeries, with post-surgical syndrome and evidence of some 
continuing lumbar nerve root impairment.

On VA examination in November 2005, the Veteran complained of 
continued low back pain.  He was able to drive for about an 
hour or walked for about 10 minutes with both activities 
limited by back pain.  It was noted that the Veteran's back 
symptoms were "about the same as in June 2005."  He 
reported subjective weakness and easy fatigue in the back.  
Flare-ups with activity bothered his back the most and 
usually occurred with standing, walking, or lifting, and 
happened "most days."  The Veteran reported that he spent 
1 or 2 days per month in bed but it was noted that he did 
this on his own and there was no prescription for bed rest to 
treat his back problems.  The objective examination and 
assessment were essentially unchanged from June 2005.  

On VA outpatient treatment in December 2006, the Veteran's 
complaints included chronic back pain.  Physical examination 
of the back showed no deformity, no vertebral, paravertebral, 
or costovertebral angle tenderness, and a lumbar laminectomy 
scar.  The assessment included post laminectomy/fusion with 
facet arthrosis at L3-4 with recess and central stenosis and 
chronic back pain.

In response to a request for an opinion concerning the 
severity of the Veteran's lumbosacral strain, a VA examiner 
stated in March 2007 that he had seen the Veteran previously 
on several occasions in 1997, 1998, and 2005.  He noted that 
he had diagnosed the Veteran as having, among other things, 
lumbar spine strain superimposed on degenerative stiffness 
plus residuals of surgery.  He noted further that the 
Veteran's flexion was reduced by 6 degrees prior to his 
lumbar spine surgery and by 4 degrees after surgery, out of a 
total flexion of 30 degrees, due to flare-ups of low back 
pain as of November 2005.  

On VA outpatient treatment in December 2007, the Veteran's 
complaints included worsening back pain.  Physical 
examination of the back showed surgical scars and no 
deformity or tenderness.  The assessment included post 
laminectomy/fusion with a magnetic resonance imaging (MRI) 
scan showing facet arthrosis, L3-4 disc, with recess and 
central stenosis and chronic back pain.

In response to another request from the RO for an opinion, a 
VA examiner stated in April 2008 that, considering the 
Veteran's overall back problems and the associated lower 
extremities, 55% of his symptoms were related to active 
service.  This examiner also stated that 45% of the Veteran's 
symptoms were related to events which occurred prior to 
active service.  This examiner opined that the Veteran's back 
problems were moderate prior to service and moderately severe 
after service.

A review of the Veteran's SSA records, received by VA in 
January 2009, shows that they largely contain duplicates of 
VA treatment records.  The Veteran was awarded SSA disability 
benefits in December 1999 for, among other things, 
osteoarthritis of the cervical and lumbar spine.  There also 
is a physician's report from D. A. S., M.D. (Dr. S.; initials 
used to protect privacy), dated in November 1999, in which 
this examiner stated that the Veteran currently was on 
disability "related to widespread osteoarthritis, which is 
predominately posttraumatic in origin."  The Veteran's 
complaints included constant aching low back pain which 
worsened on any activities.  He stated that his low back pain 
limited his activities to 30 minutes "per episode."  He was 
unable to bend and lift from the floor due to his low back 
pain and fusion with restricted motion.  Physical examination 
showed the Veteran moved slowly and stiffly and used his arms 
to help push him upright.  He also did a log roll to go from 
the supine to the sitting position and then stand.  He walked 
on level surfaces without any assistive devices and was able 
to walk on his toes and heels.  Range of motion testing of 
the lumbosacral spine showed flexion to 10 degrees, extension 
to 4 degrees, right side bending to 2 degrees, and left side 
bending to 6 degrees.  Straight leg raising was to 40 degrees 
on the right and to 50 degrees on the left without radicular 
symptoms.  The impressions included lumbar fusion with 
osteoarthritis.

On VA examination in February 2009, the Veteran's complaints 
included pain over the entire lumbar spine radiating in to 
the anterior and posterior portions of both hips.  He also 
complained of pain, weakness, and easy fatigue in his back 
and he gave a history of impaired coordination.  The Veteran 
said that he used a cane and shoe inserts but no back brace.  
He also did not do any special exercises.  He was able to 
drive for 1 hour and walk for 5 minutes, although these 
activities bothered his back.  

Objective examination in February 2009 showed some excess 
weight.  The Veteran was limping with his left hip.  He was 
able to rise on his heels and toes.  He could stand on the 
medial and lateral borders of each foot, although he 
performed this poorly because of bilateral foot pain.  He was 
able to flex forward and reach to the thigh.  Percussion of 
the flexed spine caused some pain at L5.  Range of motion 
testing of the back showed flexion to 30 degrees, extension 
to 3 degrees, rotation to 5 degrees in each direction, and 
lateral bending to 10 degrees in each direction.  Rotation in 
the sitting position was to 12 degrees on the left and 
15 degrees on the right.  There was pain "over the full 
motion."  There was muscle spasm in the back.  There was 
good spine alignment.  The low back was tender at L5.  The 
surgical scars in the low back were unchanged.  Straight leg 
raising was tolerated easily to 70 degrees on the left and to 
50 degrees on the right.  Raising the Veteran's legs 
increased his back pain.  It was noted that prior x-rays 
showed disc degeneration and residuals of surgery and the VA 
examiner concluded that he did not need further X-rays for 
diagnosis.  The clinician also noted that repetitive 
movements did not cause flare-ups or loss of motion in the 
low back and prolonged bed rest was not necessary as the 
Veteran was out of bed every day.  The assessment included 
status-post approximately 3 back surgeries which healed well 
and continued post-surgical syndrome involving chronic 
muscular strain superimposed on post-operative and 
degenerative instability with evidence of some continuing 
lumbar nerve root irritation, left worse than right.

                                                    Law and 
Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (as 
effective prior to September 26, 2003), a separate rating of 
10 percent is warranted for a demonstrable deformity of a 
vertebral body.

Inasmuch as the medical evidence includes findings of 
intervertebral disc syndrome, and the RO has addressed the 
criteria for such, the veteran's service-connected low back 
disability includes degenerative disc disease.  Accordingly, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is applicable.

The criteria under Diagnostic Code 5293 in effect before 
September 23, 2002 provide that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

A VA General Counsel opinion has held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  See VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  
However, as explained in more detail below, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 cannot support a higher rating in 
this case because the Court has held that there is no basis 
for a rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

These "new" criteria provide a 40 percent rating where there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002).

The regulations used to evaluate diseases and injuries of the 
spine, including intervertebral disc syndrome and 
degenerative arthritis of the spine, changed again effective 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285-5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235-5243)).  
The veteran has received notice of the changes made to the 
rating criteria for rating intervertebral disc syndrome under 
67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)), and he has also received 
notice of the changes in the regulations used to evaluate 
diseases and injuries of the spine, effective from September 
26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

As service connection is in effect for a low back disability 
and not a neck or cervical spine disability, the pertinent 
criterion for a 40 percent rating is: Favorable ankylosis of 
the entire thoracolumbar spine.  The Veteran is in receipt of 
a 40 percent rating.

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In addition to disc disease, the Veteran's service-connected 
lumbosacral strain has been evaluated as 40 percent disabling 
effective September 16, 1997, under 38 C.F.R. § 4.71a, 
DC 5237.  See 38 C.F.R. § 4.71a, DC 5237 (2009).  As noted 
above, VA revised the criteria for evaluating the spine 
effective September 26, 2003.

As relevant to this appeal, under DC 5295 (lumbosacral 
strain), effective before September 26, 2003, a maximum 
40 percent rating was assigned for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 
(effective prior to September 26, 2003).  Under the former 
DC 5289, a maximum 50 percent rating was assigned for 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, DC 5289 (effective prior to September 26, 2003).  
Ankylosis of the entire spine was rated under the former 
DC 5286 which provided a minimum 60 percent rating for 
favorable ankylosis of the entire spine.  A maximum 
100 percent rating was assigned for unfavorable ankylosis of 
the entire spine with marked deformity and with or without 
other joint involvement.  See 38 C.F.R. § 4.71a, DC 5286 
(effective before September 26, 2003).

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243.

Under the General Rating Formula, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A maximum 100 percent rating is warranted for 
evidence of unfavorable ankylosis of the entire spine.  These 
ratings are assigned with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243 (effective 
September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees, and the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic 
codes for limitation of motion.

                                                                
Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a schedular rating greater 
than 40 percent for his lumbosacral strain with disc disease 
of the lumbar spine.  However, as explained below, he is 
entitled to a separate 10 percent rating for a tender scar in 
the low back region for an approximately 2 and 1/2 year period 
of time and the question of whether a rating in excess of 40 
percent is warranted for his back disability on an 
extraschedular basis is addressed in the remand below.  

The Board must consider whether the Veteran is entitled to an 
increased rating under former and revised DC's for evaluating 
spinal disabilities.  The Veteran is in receipt of the 
maximum 40 percent rating available for his low back 
disability under DC 5292 based upon limitation of motion and 
for his lumbosacral strain under DC 5295 (both effective 
prior to September 26, 2003, but applicable to this appeal 
given that the Veteran filed his claim before the criteria 
for rating back disabilities were changed; see law and 
regulations, supra).  The medical evidence does not show that 
the Veteran's service-connected low back disability has been 
manifested by unfavorable ankylosis of the lumbosacral spine 
or favorable or unfavorable ankylosis of the entire spine 
such that an increased rating is warranted under other  
38 C.F.R. § 4.71a, DC's 5286, 5289 (effective prior to 
September 26, 2003).

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995) but the provisions of 38 C.F.R. §§ 4.40 and 4.45 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
scheduler rating for additional limitation of motion due to 
pain or functional loss under these provisions. See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

While there is a history of vertebral fractures, the 
preponderance of the medical and X-ray evidence is against a 
vertebral deformity secondary to a service-connected 
vertebral fracture.  See multiple clinical and particularly 
X-ray reports dated in recent years.  Thus a separate 10 
percent rating is not warranted for a demonstrable deformity 
of a vertebral body under 38 C.F.R. § 4.71a, DC 5285 (in 
effect prior to September 26, 2003).

With respect to the Veteran's degenerative disc disease of 
the lumbar spine, the Board finds that the medical evidence 
and the veteran's statements support a finding of severe 
intervertebral disc syndrome, which is consistent with the 
current 40 percent rating under the criteria for rating 
intervertebral disc syndrome prior to September 22, 2002.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Such evidence 
shows frequent episodes of pain compatible with sciatic 
neuropathy, with positive straight leg raises and diminished 
ankle jerks.  In finding that the veteran's disc disease is 
not productive of pronounced intervertebral disc syndrome, 
the Board notes that the preponderance of the evidence is 
against an absent ankle jerk and the positive straight leg 
raises are not more than moderate to severe.  There is no 
medical evidence to show treatment (hospital or out-patient 
clinic) for frequent episodes of sciatic neuropathy.

The Veteran also is not entitled to a higher rating for his 
service-connected lumbosacral strain with disc disease under 
the revised DC's for evaluating spinal disabilities effective 
from September 22, 2002 and September 26, 2003.  The VA 
examiner noted in November 2005 that the Veteran stayed in 
bed 1 or 2 days a month but he did this on his own and bed 
rest had not been prescribed by a physician.  The VA examiner 
stated in February 2009 that treatment of the Veteran's 
service-connected low back disability did not require bed 
rest and the Veteran was out of bed every day.  Thus, there 
is no competent or credible evidence that the Veteran 
experiences incapacitating episodes of intervertebral disc 
syndrome (IVDS) necessitating bedrest prescribed by a 
physician.  Accordingly, the Veteran's service-connected 
lumbosacral strain will be evaluated using the General Rating 
Formula.  

The Veteran's service-connected lumbosacral strain with 
aggravated residuals of fractures of the transverse processes 
at L-2, L-4 and L-5 and a herniated nucleus pulposus between 
L-4 and L-5 is not manifested by unfavorable ankylosis of the 
thoracolumbar spine or the entire spine or incapacitating 
episodes of intervertebral disc syndrome, nor is it 
productive of any neurological disability warranting a 
separate compensable rating, including but not limited to 
bowel and bladder impairment.  The current 40 percent rating 
is the maximum evaluation allowed under former or current 
applicable rating criteria based upon limitation of motion of 
the thoracolumbatr spine.  As noted above, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 cannot support a higher rating 
because the Court has held that there is no basis for a 
rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions. See 38 C.F.R. § 4.71a, General 
Formula for Rating Injuries and Diseases of the Spine; 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In summary, the Board finds that the Veteran's service-
connected lumbosacral strain with aggravated residuals of 
fractures of the transverse processes at L-2, L-4 and L-5 and 
a herniated nucleus pulposus between L-4 and L-5 is not 
manifested by unfavorable ankylosis of the thoracolumbar 
spine or the entire spine.  His back disability is not 
productive of incapacitating episodes of intervertebral disc 
syndrome necessitating bedrest prescribed by a physician, nor 
is it manifested by  pronounced intervertebral disc syndrome 
or any neurological disability warranting a separate rating, 
including but not limited to bowel and bladder impairment.  
The preponderance of the evidence is also against a deformity 
of a vertebral body secondary to a service-connected 
vertebral fracture. 

Under these circumstances, the preponderance of the evidence 
is against a rating in excess of 40 percent for the Veteran's 
low back disability under the former or current applicable 
rating criteria.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

                                                               
Scars

The VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
Effective August 30, 2002, VA amended those criteria for 
evaluating skin disabilities. See 67 Fed. Reg. 49596 (2002).  
Because of this fact, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects. If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or where 
the scar was manifested by tenderness and pain on objective 
demonstration. 38 C.F.R. § 4.118, DCs 7803, 7804.  Scars were 
otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, Diagnostic Code 7801 provides ratings for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion.  Scars that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.) are rated 10 percent disabling. Scars in an area or 
areas exceeding 12 square inches (77 sq. cm.) are rated 20 
percent disabling.  Scars in an area or areas exceeding 72 
square inches (465 sq. cm.) are rated 30 percent disabling.  
Scars in an area or areas exceeding 144 square inches (929 
sq. cm.) are rated 40 percent disabling. Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803. Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.

Upon a VA evaluation on June 20, 2005, the Veteran's service-
connected surgical scars in the low back region were 
moderately tender upon objective examination.  There is no 
medical evidence of a tender low back scar prior to this 
date.  Such scars were found to be nontender upon an 
examination on December 4, 2007 and there is no subsequently 
dated medical evidence of a tender scar in the low back area.  
Accordingly, the criteria for a separate 10 percent rating, 
but no more than 10 percent, for tender surgical scars in the 
low back region from June 20, 2005, but not earlier, through 
December 3, 2007, but not later, have been met.  38 C.F.R. 
§§ 4.118, Diagnostic Codes (DCs) 7803-7805 (2002); DCs 7801-
7805 (2009).


ORDER

As new and material evidence has not been received, the claim 
of service connection for osteoarthritis in multiple joints 
is not reopened.

Entitlement to a schedular disability rating greater than 
40 percent for lumbosacral strain is denied.

Entitlement to a separate 10 percent rating, but no more than 
10 percent, for tender surgical scars in the low back region 
from June 20, 2005, but not earlier, through December 3, 
2007, but not later, is granted, subject to the rules and 
regulations governing the payment of monetary benefits.


                                                          
REMAND

The Veteran has indicated on appeal, in essence, that his 
service-connected back disability has significantly 
interfered with his employment.  The potential application of 
38 C.F.R. § 3.321(b)(1) (2009) must be considered.  In 
February 2009, the Veteran reported that he last had worked 
in the 1980's.  Following physical examination of the 
Veteran, the VA examiner stated that the Veteran's 
"[w]orking capacity is seriously diminished.  He is limited 
to very light work.  The work needs to be mostly sitting.  He 
needs to be able to changes positions as needed for comfort.  
He needs to be able to lie down occasionally for comfort."  
The VA examiner also concluded that, given the Veteran's age 
and multiple medical problems, he was totally disabled.  38 
C.F.R. § 3.321(b)(1) are not met.  

In view of the foregoing, the Board finds that the AMC/RO 
must advise the veteran that under 38 C.F.R. § 3.321(b) the 
governing norm in consideration of such a claim is that of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The AMC/RO 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, current or former employment records referring to any 
poor job performance stemming from a left knee disability and 
statements from his employer, coworkers, health care 
providers, family, and friends who have observed the effects 
of his left knee disability on his duties as a policeman.  
The veteran should be requested to submit all evidence in his 
possession that pertains to this matter.  Id.; See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).
  
Accordingly, the issue is REMANDED for the following action:

1. The AMC/RO must send the Veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) specific to the 
claim for an increased rating for his 
back disability on an extraschedular 
basis.  Specifically, the letter should: 
(a) inform the appellant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased rating for a back 
disability on an extraschedular basis; 
(b) inform the appellant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
appellant about the information and 
evidence the appellant is expected to 
provide.

2.  The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claim for an 
extraschedular rating for his back 
disability, to include statements from 
employers (former or current) or co-
workers who can attest to his 
difficulties on the job as a result of 
his back disability.

3. Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service- 
connected back disability to the VA Chief 
Benefits Director, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).

4. Following any other development that 
is warranted by the state of the record, 
the RO/AMC should readjudicate the claim 
for entitlement to a rating in excess of 
40 percent for a back disability on an 
extraschedular basis.  If the benefit 
sought remains denied or not granted to 
the Veteran's satisfaction, the RO/AMC 
should prepare an SSOC and send it to the 
Veteran and his representative.  An 
appropriate period of time to respond 
should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


